Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwato et al. (JP-2015014726-A), hereinafter Iwato.
	Regarding claim 1, Iwato teaches a substrate (see [0017]) treating method (pattern formation method, [0017]) comprising: performing a developing process ([0017]) on a substrate subjected to an exposing process (exposed film, [0017]) and a post-bake process ([0037]), by applying a developing fluid (developer, [0017]) to the substrate; applying a rinsing fluid to the substrate subjected to the developing process ([0057]); and moving, to a high-pressure chamber (placed in a pressure vessel, [0028]), the substrate having the rinsing fluid applied thereto and treating the substrate by a supercritical fluid ([0023]).
	Regarding claim 6, Iwato further teaches that the developing fluid is used to develop a negative photoresist ([0009]).
Regarding claim 7, Iwato further teaches that the developing fluid is n-butyl acetate (butyl acetate, [0049]).
claim 8, Iwato further teaches that the supercritical fluid is carbon dioxide ([0025]).
	Regarding claim 9, Iwato teaches a  substrate (see [0017]) treating method (pattern formation method, [0017]) comprising: transferring (immersing, [0053]), to a first chamber (tank filled with a developing solution, [0053]), a substrate ([0053]) subjected to an exposing process (exposed film, [0017]) and a post-bake process ([0037]); performing a developing process by applying a developing fluid to the substrate in the first chamber ("immersing a substrate in a tank filled with a developing solution for a predetermined time", [0053]);  transferring (immersing, [0063]), to a second chamber (tank filled with a rinse liquid, [0063]), the substrate subjected to the developing process ("after the step of developing", [0057]); applying a rinsing fluid to the substrate in the second chamber ("immersing a substrate in a tank filled with a rinse liquid for a predetermined period of time", [0063]); moving, to a high-pressure chamber, the substrate having the rinsing fluid applied thereto; and treating the substrate by a supercritical fluid in the high-pressure chamber ("introducing a supercritical fluid into a pattern [,] to which a developing solution or a rinsing solution is adhered [,] ...  on a substrate placed in a pressure vessel", [0028]).
	Regarding claim 11, Iwato further teaches that the developing fluid is n-butyl acetate ([0049]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Iwato et al. (JP-2015014726-A), hereinafter Iwato, as applied to claims 1, 6-9, and 11 above, and further in view of Nihashi et al. (WO-2017/002497-A1), hereinafter Nihashi.
claim 2, Iwato further teaches that the rinsing fluid may be an ether solvent ([0058]). However, Iwato does not examples of such ether solvents.
Nihashi teaches ([0010]) a known pattern forming method comprising: performing a developing process on a substrate subjected to an exposing process and a post-bake process (see [0018]), by applying a developing fluid to the substrate; applying a rinsing fluid (rinse liquid) to the substrate subjected to the developing process. Nihashi further teaches ([0006]) that the rinse liquid preferably contains an organic solvent containing at least one of a fluorine atom and a silicon atom. This improves "the rinsing efficiency and [suppresses] the increase of [critical dimension uniformity (CDU)] and the occurrence of a bridge caused by unevenness and unevenness of rinsing." ([0006]) Thereby, a pattern forming process with high accuracy, which is known to be in demand, can be obtained ([0004]-[0006]). Furthermore, Nihashi teaches ([0053]) that, as the organic solvent containing at least one of a fluorine atom and a silicon atom, hydrofluoroether (HFE) is highly preferred.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the ether solvent of the rinsing fluid of Inoue to be an organic solvent containing at least one of a fluorine atom and a silicon atom, preferably hydrofluoroether (HFE), as taught by Nihashi. This would improve the rinsing efficiency and suppress the increase of CDU and the occurrence of bridging caused by unevenness in rising. Thereby, a pattern forming process with high accuracy, which is known to be in demand, can be obtained.

Claims 3-5 and 10 is rejected under 35 U.S.C. 103 as being unpatentable over Iwato et al. (JP-2015014726-A), hereinafter Iwato, as applied to claims 1, 6-9, and 11 above, and further in view of Inoue et al. (U.S. 2017/0349686 A1), hereinafter Inoue.
Regarding claims 3-5 and 10, Iwato further teaches that the rinsing fluid may be an "organic solvent selected from hydrocarbon solvents, ketone solvents, ester solvents, alcohol solvents, amide solvents and ether solvents" ([0058]). Iwato further provides non-limiting lists of examples of the alcohol solvents, such as 1-butanol, 2-butanol, tert-butyl alcohol, etc. (see [0060] for full list), and the hydrocarbon solvents, such as toluene, xylene, octane and decane ([0060]). However, Iwato does not specifically list isopropyl alcohol nor does it list examples of the ketone solvents or the ester solvents. 
Inoue teaches a known substrate treating method (pattern forming method; [0045]) comprising: transferring (immersed, [0104]), to a first chamber (tank filled with a developer, [0104]), a substrate subjected to an exposing process ([0078]) and a post-bake process ([0085]); performing a developing process on the substrate by applying a developing fluid to the substrate in the first chamber ("immersed in a tank filled with a developer for a certain period of time", [0104]); transferring ("substrate is immersed", [0114]), to a second chamber (tank filled with a rinsing liquid, [0114]), the substrate subjected to the developing process ([0114]); applying a rinsing fluid to the substrate in the second chamber ("substrate is immersed in a tank filled with a rinsing liquid for a certain period of time", [0114]); and treating the substrate by a supercritical fluid ([0123]). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the rinsing fluid of Iwato to be n-butyl acetate, 2-heptanone, or isopropyl alcohol, as taught by Inoue. Iwato's list of examples of rinsing fluid solvents is non-limiting, and does allow for ester, ketone, and alcohol solvents. Furthermore, Inoue's lists of examples, which include n-butyl acetate, 2-heptanone, and isopropyl alcohol, also include many of the examples of Iwato. Therefore, Inoue teaches that rinsing fluids of n-butyl acetate, 2-heptanone, and isopropyl alcohol, individually, are alternatives to those taught by Iwato. Therefore, one of ordinary skill in the art could have substituted the rinsing fluid solvent of Iwato for one taught by Inoue with the expectation of similar results. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E Brown whose telephone number is (571)270-3631.  The examiner can normally be reached on Monday-Thursday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Huff can be reached on (571) 272-1385.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 

or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN A MCPHERSON/Primary Examiner, Art Unit 1737